motion is precluded by laches because there was a 14-year delay in filing
                     his motion, Harris waited three years after he learned of the Finger
                     decision to file his motion, and there was credible testimony that
                     important witnesses and evidence are no longer available because of
                     Harris' delay. We conclude that the district court did not err by finding
                     that laches precluded consideration of Harris' motion.   See Hart v. State,
                     116 Nev. 558, 564-65, 1 P.3d 969, 973 (2000).
                                 Therefore, we
                                 ORDER the judgment of the district court AFFIRMED.



                                                        Hardesty




                                                        Cherry


                     cc: Hon. Brent T. Adams, District Judge
                          Law Office of Thomas L. Qualls, Ltd.
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




     SUPREME COURT
              OF
           NEVADA
                                                          2
     (0) I947A

11111EMatrENIIIII